         Case 2:21-cv-00190-DB Document 3 Filed 02/08/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    NICHOLAS CRAIG BRUNSVIK,                           No. 2:21-cv-0190 DB P
12                       Plaintiff,
13            v.                                         ORDER
14    LASSEN COUNTY JAIL, et al.,
15                       Defendants.
16

17           Plaintiff, a county inmate proceeding pro se, has filed a civil rights action pursuant to 42

18   U.S.C. § 1983. Plaintiff has not paid the required filing fee of $350.00 plus the $52.00

19   administrative fee nor has he filed an application to proceed in forma pauperis. See 28 U.S.C. §§

20   1914(a) & 1915(a). Plaintiff will be granted thirty days to pay the filing fee in full or submit a

21   properly completed application to proceed in forma pauperis.

22           Plaintiff is cautioned that the in forma pauperis application form includes a section that

23   must be completed by a jail official, and the form must be accompanied by a certified copy of

24   plaintiff’s jail trust account statement for the six-month period immediately preceding the filing

25   of this action.

26           In accordance with the above, IT IS HEREBY ORDERED that:

27           1. Plaintiff shall submit, within thirty days from the date of this order, either the $350.00

28   filing fee plus the $52.00 administrative fee or a properly completed application to proceed in
                                                        1
          Case 2:21-cv-00190-DB Document 3 Filed 02/08/21 Page 2 of 2


 1   forma pauperis on the form provided with this order; plaintiff is cautioned that failure to comply

 2   with this order or seek an extension of time to do so will result in dismissal of this action without

 3   prejudice; and

 4            2. The Clerk of the Court is directed to send plaintiff an Application to Proceed In Forma

 5   Pauperis By a Prisoner for use in a civil rights action.

 6   Dated: February 5, 2021

 7

 8

 9

10

11

12

13

14

15

16
     DLB:9
17   DB/prisoner-civil rights/brun0190.3a

18

19

20
21

22

23

24

25

26
27

28
                                                        2
